OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by the Appellate Division, First Judicial Department, on December 1, 1952. In this proceeding to discipline the respondent for professional misconduct, the petitioner moves to confirm the special referee’s report.
The special referee sustained, inter alla, seven charges involving respondent’s neglecting legal matters entrusted to him and two charges of failing to co-operate with the petitioner Grievance Committee in its investigation of certain complaints. The neglect charges include respon- . dent’s failure to prosecute matters resulting in their dis*462missal or their being time barred by the Statute of Limitations. The referee also sustained allegations of misconduct alleged in charges 9 and 10.
After reviewing all of the evidence, we are in agreement with the referee’s sustaining the charges concerning the above-stated misconduct except as to charges 9 and 10. So much of the referee’s findings as sustained those two charges are disaffirmed. Petitioner’s motion to confirm the referee’s report is granted in all other respects. Respondent is guilty of the misconduct set forth above.
In determining an appropriate measure of discipline to be imposed we have taken into consideration the mitigating circumstances advanced by respondent as well as the testimony of respondent’s character witness. Accordingly, respondent should be, and hereby is, suspended from the practice of law for a period of three years commencing November 1,1983 and until the further order of this court.
Mollen, P. J., Damiani, Titone, Mangano and Gulotta, JJ., concur.